Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1794
                       Lower Tribunal No. 21-548-K
                          ________________


                         Omar Ricardo Brown,
                              Appellant,

                                     vs.

                      Lars Severson, etc., et al.,
                             Appellees.



     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

     Omar Ricardo Brown, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for appellee, State of Florida.


Before FERNANDEZ, C.J., and MILLER and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Brown v. State, 302 So. 3d 874, 874 (Fla. 3d DCA

2020); Breedlove v. Singletary, 595 So. 2d 8, 10 (Fla. 1992) (“Habeas corpus

is not a second appeal and cannot be used to litigate or relitigate issues

which could have been, should have been, or were raised on direct appeal.”);

Jackson v. State, 1 So. 3d 273, 278 (Fla. 1st DCA 2009) (“Even when a

Fourth Amendment violation has occurred, evidence should be suppressed

only if it ‘has been come at by exploitation of the illegality’ and was not

obtained ‘by means sufficiently distinguishable to be purged of the primary

taint.’” (quoting Wong Sun v. United States, 371 U.S. 471, 488 (1963))).




                                     2